DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending in U.S. Patent Application No. 17/222,645 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in particular an Abstract Idea falling under the (a) mathematical concepts category (mathematical relationships, formulas or equations, calculations), not ‘integrated into a practical application’, and without ‘significantly more’. 
The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Under the revised guidance, analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 proceeds to Step 2B (following ‘No’ at Prong 2 of Revised Step 2A) and results in a final determination that the claims in question do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (following ‘No’ at Prong 2 of Step 2B) and the claims in question are not directed to eligible subject matter under 35 USC § 101 accordingly.
	Claim 1 recites individual limitations (Prong 1 of 2A ‘Yes’), ‘comparing the first image and the second image using a scaled Peak Signal-to-Noise Ratio (sPSNR)’, wherein said sPSNR falls within group (a) mathematical concepts to include mathematical relationships, formulas or equations and calculations.  Accompanying limitations ‘acquiring a first and second image’ and generat[ing] an ‘image quality assessment value’ based on a comparison using the sPSNR broadly, constitute the addition of ‘insignificant extra-solution activity’ to the judicial exception – see MPEP 2106.05(g), particularly in view of the breadth associated/permissible for that image ‘comparison’ and associated ‘quality assessment value’.  The claims in question are ‘directed to’ (Step 2A as a whole) the judicial exception (sPSNR), as the exception is explicitly recited, and the claim in consideration of accompanying limitations is not ‘integrated into a practical application of the exception’, because as previously identified those broadly claimed ‘comparison’ (not comparable to a particular treatment (Vanda decision), generally linking to a field of use see MPEP 2106.05(h) – and the sPSNR itself is understood as the comparison result – see [0024]) and ‘image quality assessment value’ (not effecting a transformation or reduction of a particular article to a different state or thing) limitations do not impose any ‘meaningful limit’ on the judicial exception (and no specific technical improvements to the functioning of a particular machine, instead exception ‘applied to’ generic computer -  MPEP 2106.05(f)).  Prong Two considerations that are not indicative of integration into a practical application include implementing the abstract idea(s) on a generic hardware/computer, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular environment/field of use (e.g. image comparison, quality assessment, computer vision).  Reference may be made to MPEP 2106.05 and sub-sections 2106.05(a) through 2106.05(h).  At best these accompanying limitations ‘generally link’ the use of the judicial exception to a technical environment involving image comparison/quality assessment.  This is similarly the case for dependent claims 2-7 and corresponding system/CRM claims.  Applicant is reminded that the mere nominal recitation of a generic computer/processor (to include one or more machine learning algorithms generically) in the ‘implementation of’ any method steps/functional language, does not take the claim limitation(s) out of the category/grouping to which the judicial exception belongs.  Dependent claims 2-3 further limit the JE itself.  Claims 4-5 further limit the nature(s) of the output/extra/post solution activity/generally linked comparison/quality assessment(s) (a ‘match’ broadly can be any quality assessment/threshold value between 0 and 1).  Claim 6 provides additional limitations corresponding to those ‘applied to’ considerations of MPEP 2106.05(f).  Claim 7 at best generally links the judicial exception to a technical application of computer vision broadly, comparable to that/those broadly recited comparison/image quality assessment(s).
	Proceeding to 2B, we must consider if the claim is directed to ‘significantly more’ and/or otherwise explicitly claims an ‘inventive concept’, such that the claim(s) are directed to (and not merely ‘generally linked’ to) an improvement to a specific device and/or technical application.  As previously identified with respect to generic computer/processor limitations for the implementation of any method/functional language, automating one or more tasks in a broad/generic sense does not serve to tip the scales in favor of the claim(s) as a whole being directed to significantly more.  See MPEP 2106.05(a)(1) and iii ‘Mere automation of manual processes’ falling under “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”.  See also MEPEP 2106.05(f).  For the case of 2B, it is also appropriate to re-evaluate those limitations identified as insignificant extra-solution activity, to determine if said limitations involve unconventional/more than well-understood/routine/conventional activity, as such a finding may indicate the presence of an inventive concept.  Analysis suggests this is not the case, as it is not clear from explicitly recited claim language, how the judicial exception that is the sPSNR contributes to any specifically claimed/realized improvement to what is otherwise a generic image quality assessment value/comparison generated by broadly ‘using’ the judicial exception, in further view of the manner in which PSNR more generally is routinely/conventionally utilized as an objective measure for assessing image quality (compressed/encoded image quality as compared to a reference/original (‘full-reference’ method(s)) – see Erfurt et al. NPL cited by Examiner, also Pan et al. (US 2009/0010341)).  Therefore, the claims in question do not amount to significantly more than any abstract idea itself (Step 2B: ‘No’), and are rejected accordingly.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder ( ___ device), that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a first device’ and ‘a second device’ in claims 15-21.  See MPEP 2181  Subsection A, wherein the term “device for” is explicitly identified as a nonce term.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim(s) recite sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 10 and 17 recite an equation without defining what any of the terms therein represent.  While ‘MAX’ and ‘MSE’ may be understood to correspond to e.g. ‘a maximum possible pixel value’ and ‘a mean squared error’, these are elements with basis established in claim(s) 2/9/16, and claims 3/10/17 depend directly on independent claims 1/8/15.  Additionally, there is no explicit language/indication in the claim(s) that c0 is the term corresponding to that ‘scale factor’ with basis similarly established in non-intervening claim(s) 2/9/16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erfurt et al. “A Study of the Perceptually Weighted Peak Signal-To-Noise Ratio (WPSNR) for Image Compression”, hereinafter ‘Erfurt’.

As to claim 1, Erfurt discloses a method (Abstract “The peak signal-to-noise ratio (PSNR) is the most used objective measure for assessing perceptual image quality ... we revisit and evaluate a block-based perceptually weighted PSNR (WPSNR) which calculates weighting factors to capture visual sensitivity of local image regions. We further introduce a sample-based version of WPSNR which determines those sensitivity weights with higher spatial accuracy. These methods are computationally inexpensive compared to other similarity measures and are shown to outperform PSNR, SSIM and similar perceptual quality measures”) comprising:
acquiring a first image (‘reference image’/ground truth for full reference method, page 1 Section 1. “These can be classified as full reference (FR), no-reference (NR) or reduced-reference (RR) methods, depending on the (full, non or partial) availability of an original image which acts as the “ground truth” and entity a distorted image is compared with”) and a second image (distorted/‘corrupted’ post processing image for evaluation in IQA, page 2 Section 1 “evaluated on four different image databases, i.e. LIVE, TID2008, TID2013 and CSIQ”); and
comparing the first image and the second image using a scaled Peak Signal-to-Noise Ratio (sPSNR) (page 2 Section 2.1 Equations 2 and 6, in view of weighting factor wk, Sections 2.2, 2.3 and 3, bWPSNR and sWPSNR) to generate an image quality assessment value (IQA of Abstract, page 1 Section 1, page 2 Section 1 “These two IQA methods satisfy both requirements of relatively low complexity and good approximation of subjective scores”, page 4 Section 5 “perceptually weighted peak signal-to-noise ratio (WPSNR), a novel approach for image quality assessment by perceptually weighting the well-known PSNR measure”, page 4 Tables 1 and 2).

As to claim 2, Erfurt discloses the method of claim 1.
Erfurt further discloses the method wherein the sPSNR is based on a scale factor, a maximum possible pixel value and a mean squared error (bWPSNR and sWPSNR  of pages 2-3 Sections 2.2-3 based on w, (2BD – 1), and MSE respectively).

As to claim 4, Erfurt discloses the method of claim 1.
Erfurt further discloses the method wherein the image quality assessment value comprises a percentage value between 0% and 100%, inclusive (page 4/5 Tables 1-2 illustrating various values between e.g. 0.8809 and 0.9711).

As to claim 8-9, 11 and 15-16, 18, these claims are the apparatus and system claims respectively corresponding to method claims 1-2 and 4 respectively, and are rejected accordingly.  Examiner notes the language ‘application for’ is read such that the corresponding non-transitory memory is structurally modified by said application, and that the corresponding functional limitations/steps are required and serve to structurally distinguish said memory and the apparatus as a whole.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erfurt et al. “A Study of the Perceptually Weighted Peak Signal-To-Noise Ratio (WPSNR) for Image Compression”, in view of Liu et al. (US 2019/0320186).

As to claim 5, Erfurt discloses the method of claim 1.
Erfurt further suggests the method further comprising comparing the image quality assessment value IQA of Abstract, page 1 Section 1, page 2 Section 1 “These two IQA methods satisfy both requirements of relatively low complexity and good approximation of subjective scores”, page 4 Section 5 “perceptually weighted peak signal-to-noise ratio (WPSNR), a novel approach for image quality assessment by perceptually weighting the well-known PSNR measure”, page 4 Tables 1 and 2, wherein a match constitutes an acceptable/expected amount of distortion/loss between original and postprocessed images).  Erfurt suggests the manner in which those quality assessment values quantify an amount of distortion/change/loss/noise between an original and post-processing image (in other words a degree of matching), however fails to explicitly disclose a threshold for determining a sufficient degree of similarity between images.
Liu evidences the obvious nature of such a threshold to determine whether the first image and the second image match ([0076], [0078] “In a PSNR-based method for determining a disparity threshold value, an optimal disparity threshold value is based on the PSNR of synthesized (or intermediate) views. PSNR is the peak signal-to-noise ratio, in decibels, between two images. This ratio may be viewed as a quality measurement between the original and a compressed image where the higher the PSNR, the better the quality of the compressed, or reconstructed image. The disparity threshold value that gives the highest average PSNR for the synthesized views is selected as the optimal disparity threshold value”, [0106]).  As taught/suggested by Liu, such a threshold value enables the detection of those compressed/processed images that for one reason or another are outliers compared to others in a set, possibly from warping, occlusion/holes, etc., and in a manner without requiring complex scene models/understanding.  Liu further suggests that such a threshold value itself may be adjusted/adapted to weight more heavily particular constraints in a situation dependent manner ([0106]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Erfurt to further comprise comparing the image quality assessment value with a threshold to determine whether the first image and the second image match as taught/suggested by Liu, the motivation as similarly taught/suggested therein that such a threshold value, may serve to efficiently detect outlier images failing user configurable/desired quality/match constraints.


As to claim 6, Erfurt in view of Liu discloses the method of claim 5.
Erfurt in view of Liu further discloses the method wherein the threshold is generated by a user and/or machine learning (Liu [0076] “A disparity threshold is a user-defined value that removes the effect of noise while making the decision whether or not to overwrite merged disparity map pixels due to occlusion in a light field image scene” in view of that modification and motivation(s) as presented above for the case of claim 5).

As to claim 12-13 and 19-20, these claims are the apparatus and system claims respectively corresponding to method claims 5-6 respectively, and are rejected accordingly.  


2.	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Erfurt et al. “A Study of the Perceptually Weighted Peak Signal-To-Noise Ratio (WPSNR) for Image Compression”, in view of Sharma et al. (US 2020/0389588).

As to claim 7, Erfurt discloses the method of claim 1.
Erfurt fails to explicitly disclose the method wherein the sPSNR is utilized for computer vision.  Erfurt instead discloses sPSNR utilized for video coding/image compression.  While such a video coding/image compression may be utilized in various computer vision applications, Erfurt falls silent on any AI enabled high-level scene understanding application.
Sharma evidences the obvious nature of a PSNR and alternatives (KPIs) utilized for computer vision ([0004-0006] “A CV module in a vision system is often treated as an add-on module to an existing imaging pipeline. Vision systems are often used for dual purposes, e.g., visual output and analysis”, [0009] “On the other hand, the parameters of the imaging pipeline tuned based on the image quality (IQ) may result in a low-performance in the CV task. For instance, typically tuned denoising parameters of an ISP would make the output image appear good to a human, while they would cause removal of small objects of interest from that image and consequently make an object detection CV algorithm fail. This is due to the fact that image quality is achieved based on perceptual metrics that may not be optimal for computer vision applications”, [0022], [0030] “(a) process the raw image with the ISP with the configuration parameters to generate a processed image, (b) supply the processed image to a computer vision (CV) system, (c) measure a performance of the CV system with regard to a target CV task, (d) tune the configuration parameters of the ISP based on the measured performance of the CV system, and (e) repeat the steps (c)-(d) using the configuration parameters from the step (d) until a required measure of performance of the CV system is achieved, thereby improving the performance of the CV system for the target CV task”, [0083] “The CV module 200 performs the ultimate task or tasks that the entire imaging pipeline and the vision system are designed for. Examples of such tasks can be face, object, text, etc. detection/recognition, human gait analysis, augmented reality, or image retrieval”, [0085] various KPI including PSNR, [0087] PSNR range, [0155]).  Sharma further teaches/suggests the manner in which IQA/KPI alternatives such as PSNR (and similarly an IQA based on a scaled PSNR as disclosed in Erfurt), may serve to improve the performance of various CV systems for target CV tasks ([0030]), scalable to a wide variety of various tasks including but not limited to those disclosed in e.g. [0083].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Erfurt such that the IQA therein based on a scaled PSNR is utilized as a KPI in a CV system/task as taught/suggested by Sharma, the motivation as similarly taught/suggested therein that utilization of such an alternative KPI/IQA includes the use of known techniques/prior art elements to improve similar devices/technical applications in a manner yielding predictable results with a reasonable expectation of success.

As to claim 14 and 21, these claims are the apparatus and system claims respectively corresponding to method claim 7, and are rejected accordingly.  


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669